The object of the act of 1801 was to permit citizens to inherit the estates of their deceased relatives, although there were other persons more nearly related to the deceased who were aliens; that estates should take the same course of descent among citizens as if there were no alien
relatives in existence who might intercept them. *Page 149 
I think the act of 1808 intended to regulate descents among citizens, in the number of which were included those whom the act of 1801 had imparted heritable blood and not to revive as to them the obstacles which before that time stood between them and inheritances. The act of 1808, as I think, did not intend either to create new heirs or to take away heritable blood from those who had it before that time; if it intended the latter, we may as well admit that it intended the former; and if so, it will have the effect to repeal that part of the common law which declares that aliens shall not inherit real estates; for this act declares that in particular cases lands shall descend to the next collateral heirs of the person last seized, and some of those heirs may be aliens, of whom the act of 1808 makes no mention.
Again, giving this construction to the act, it would repeal the act giving heritable blood to bastard children, for that act declares that such children may inherit from their mothers and from each other, which by common law they could not do. But I think that the two acts of 1801 and 1808 may stand well together; that it was not the object of the Legislature by the last act to repeal the provisions of the first. I am, therefore, of opinion that judgment should be given for the plaintiff.